UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2011 ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File Number 001-15941 INNOVARO, INC. (Exact name of registrant as specified in its charter) Delaware 59-3603677 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 2109 Palm Avenue Tampa, FL 33605 (Address of principal executive offices) (813) 754-4330 (Registrant’s telephone number) None (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.YesxNo¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes¨No¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer [] Accelerated filer [] Non-accelerated filer [] Smaller reporting company [X] (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes¨Nox On May 6, 2011, there were 15,021,274 shares outstanding of registrant’s common stock, $0.01 par value. INNOVARO, INC. FORM 10-Q TABLE OF CONTENTS Page PART I. FINANCIAL INFORMATION 1 ITEM 1. Financial Statements 1 Consolidated Balance Sheets as of March 31, 2011 (unaudited) and December 31, 2010 1 Consolidated Statements of Operations for the three months ended March 31, 2011 and 2010 (unaudited) 2 Consolidated Statement of Changes in Equity for the three months ended March 31, 2011 (unaudited) 3 Consolidated Statements of Cash Flows for the three months ended March 31, 2011 and 2010 (unaudited) 4-5 Notes to Consolidated Financial Statements (unaudited) 6-12 ITEM 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 13 ITEM 3. Quantitative and Qualitative Disclosures about Market Risks 18 ITEM 4. Controls and Procedures 18 PART II. OTHER INFORMATION 19 ITEM 1.Legal Proceedings 19 ITEM 1A. Risk Factors 19 ITEM 2.Unregistered Sales of Equity Securities and Use of Proceeds 19 ITEM 3.Defaults Upon Senior Securities 19 ITEM 4.Reserved 19 ITEM 5.Other Information 19 ITEM 6.Exhibits 19 Signatures 20 Exhibits Attached PART I.FINANCIAL INFORMATION ITEM 1.Financial Statements Innovaro, Inc. Consolidated Balance Sheets March 31, (Unaudited) December 31, ASSETS Current assets: Cash and cash equivalents $ $ Accounts receivable, net Contracts in process Available-for-sale securities Prepaid expenses and other assets Total current assets Cost method investments Equity method investments Note receivable and accrued interest Fixed assets, net Goodwill Intangible assets, net Total assets $ $ LIABILITIES Current liabilities: Accounts payable $ $ Accrued expenses Deferred revenue Current maturities of long-term debt Total current liabilities Long-term debt, less current maturities Derivative liabilities Deferred tax liability Total liabilities EQUITY Innovaro stockholders’ equity: Preferred stock, $.01 par value, 1,000,000 shares authorized; none issued and outstanding Common stock, $.01 par value, 29,000,000 shares authorized; 14,756,950 and 14,631,950 shares issued; 14,585,261 and 14,585,261 shares outstanding at March 31, 2011 and December 31, 2010, respectively Additional paid-in capital Accumulated deficit ) ) Accumulated other comprehensive income (loss) Total Innovaro stockholders’ equity Noncontrolling interest Total equity Total liabilities and equity $ $ See accompanying notes 1 Innovaro, Inc. Consolidated Statements of Operations (Unaudited) Three Months Ended March 31, Revenue: Strategic services $ $ Technology services Expenses: Direct costs of revenue – Strategic services Direct costs of revenue – Technology services Salaries and wages Professional fees Research and development Sales and marketing General and administrative Depreciation and amortization Other (income) and expense: Other (income) expense ) Interest expense, net Loss before income taxes ) ) Provision for income tax benefit ) ) Net loss from operations ) ) Net loss attributable to the noncontrolling interest ) ) Net loss attributable to Innovaro stockholders $ ) $ ) Net loss attributable to Innovaro stockholders per share: Basic and diluted $ ) $ ) Weighted average shares outstanding: Basic and diluted See accompanying notes 2 Innovaro, Inc. Consolidated Statement of Changes in Equity (Unaudited) Innovaro Stockholders' Equity Common Stock Accumulated Other Non Shares Issued Shares Outstanding Par Value Paid-In Capital Comprehensive Income (Loss) Accumulated Deficit Comprehensive Income (Loss) controlling Interest Totals Balances at December 31, 2010 $ $ $ ) $ $ $ Comprehensive loss: - Net loss - $ ) ) - ) ) Other comprehensive income (loss): Unrealized gain (loss) from available-for-sale securities - ) - Foreign currency translation adjustments - Other comprehensive income (loss) - Comprehensive loss $ ) Issuance of restricted stock - Stock-based compensation expense - Balances at March 31, 2011 $ $ $ )
